          Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IFEOMA EZEKWO,
                           Plaintiff,
                    -against-
ST. PHILLIP NERI, CATHOLIC CHURCH;
ARCHDIOCESE OF NEW YORK;                                               20-CV-9505 (LLS)
AMERICAN COUNCIL OF CATHOLIC
BISHOPS; POPE FRANCIS AND VATICAN;                                 ORDER OF DISMISSAL
RICHARD A. COPPOLA; REV. MSGR.
JOSEPH P. LAMORTE; JOHN DIBATTISTA;
MONSIGNOR KEVIN SULLIVAN; ARI
ZERVOUDIS; CATHOLIC HOMES ET AL.;
JOHN (OR JANE) DOES 1-10,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiff Ifeoma Ezekwo brings this pro se action, for which the filing fees have been

paid, alleging that Defendants violated her constitutional rights. For the reasons stated below, the

Court dismisses the complaint, but grants Plaintiff leave to replead within 30 days of the date of

this order.

                                    STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). Moreover, the court “has the power to dismiss a complaint

sua sponte for failure to state a claim,” Leonhard v. United States, 633 F.2d 599, 609 n. 11 (2d
          Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 2 of 13




Cir. 1980), so long as the plaintiff is given notice and “an opportunity to be heard.” Thomas v.

Scully, 943 F.2d 259, 260 (2d Cir.1991) (per curiam); see also Perez v. Ortiz, 849 F.2d 793, 797

(2d Cir. 1988); Wright & Miller, Federal Practice and Procedure § 1357, at 301 & n. 3. The

Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

        Although pro se litigants enjoy the Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d

6, 8 (2d Cir. 1994) (per curiam), their pleadings must comply with Rule 8 of the Federal Rules of

Civil Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief. A complaint states a claim for relief if the claim is plausible. Ashcroft

v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. (citing

Twombly, 550 U.S. at 555). But the Court need not accept “[t]hreadbare recitals of the elements

of a cause of action,” which are essentially legal conclusions. Id. at 678 (citing Twombly, 550

U.S. at 555). As set forth in Iqbal:

        [T]he pleading standard Rule 8 announces does not require detailed factual allegations,
        but it demands more than an unadorned, the-defendant-unlawfully-harmed-me
        accusation. A pleading that offers labels and conclusions or a formulaic recitation of the
        elements of a cause of action will not do. Nor does a complaint suffice if it tenders naked
        assertions devoid of further factual enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal

conclusions from well-pleaded factual allegations, the Court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief. Id.



                                                   2
           Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 3 of 13




                                          BACKGROUND

        Plaintiff Ifeoma Ezekwo bring this action:

        for relief from multiple horrendous and persistent violations of the multiple civil rights of
        plaintiff by the Defendants on multiple occasions and the Defendants’ use of clout as a
        “church” to influence outcome of their horrendous abuse by their well calculated
        misinterpretation of state construction laws in their well premeditated and calculated
        sinister attempt to steal the property of plaintiff and use it for their own lurid purposes.

(ECF No. 1 at ¶ 1.)

        Plaintiff alleges that

        Defendants St. Philip Neri Catholic Church and their named officials and other hierarchy
        of the Catholic Church and multiple others whose true names are unknown (collectively,
        Defendants) unlawfully violated the multiple civil rights and amendments of Plaintiffs on
        multiple unending and unrelenting occasions and unlawfully discriminated against them
        on the basis of their religious status, sex, gender, race, national origin, societal status and
        retaliated against plaintiff and are attempting to cease and steal plaintiff’s property which
        is adjacent to Defendants and violate plaintiff’s 14th amendment right which clearly states
        that plaintiff a black female physician and priest American citizen has the right to own
        and use her real estate property as she wishes without the Catholic church defendant
        trying to intimidate her and cease and use her property as they wish without her consent
        thereby raping her of her financial resources reminiscent of how the Defendant the
        Catholic church already has the history of worldwide abuse of women, of rape of women
        in intense paedophilia, infanticide, and burning of witches and all other abuses against
        humanity while claiming to be a church. Go figure.

(Id. at ¶ 2.)
                                           DISCUSSION

        Plaintiff’s 25-page complaint fails to comply with Rule 8. The Court has closely

scrutinized Plaintiff’s complaint, and despite the information that Plaintiff presents, the Court is

unable to understand what claims Plaintiff is trying to assert. The Court therefore dismisses the

complaint for failure to state a claim.

        Additionally, to the extent that Plaintiff seeks the arrest and criminal prosecution of

Defendants, Plaintiff is not entitled to seek such relief.




                                                   3
          Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 4 of 13




A.     Claims Under 42 U.S.C. § 1983

       Because Plaintiff asserts claims that Defendants violated her constitutional rights, her

claims are construed as claims under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983,

a plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United

States was violated, and (2) the right was violated by a person acting under the color of state law,

or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

       A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. As

Defendants are private parties who do not work for any state or other government body, Plaintiff

has not stated a claim against these defendants under § 1983.

B.     Private Prosecution

       Plaintiff cannot initiate the arrest and prosecution of an individual in this Court because

“the decision to prosecute is solely within the discretion of the prosecutor.” Leeke v. Timmerman,

454 U.S. 83, 87 (1981). Nor can Plaintiff direct prosecuting attorneys to initiate a criminal

proceeding against Defendants, because prosecutors possess discretionary authority to bring

criminal actions, and they are “immune from control or interference by citizen or court.” Conn.

Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court

dismisses this claim for failure to state a claim. See 28 U.S.C § 1915(e)(2)(B)(ii).

C.     Leave to Replead

       Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal



                                                 4
          Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 5 of 13




quotation marks omitted)). Because the nature and viability of Plaintiff’s claims are not clear, the

Court grants Plaintiff leave to replead within 30 days of the date of this order.

        In the event that Plaintiff chooses to file an amended complaint, the Court strongly

encourages her to ask for assistance from someone who can help her organize her thoughts and

claims. If Plaintiff needs legal advice related to this matter, she may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York, which

is a free legal clinic staffed by attorneys and paralegals to assist those who are representing

themselves in civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached

to this order. The amended complaint, if Plaintiff chooses to file one, should be sent to this Court’s

Pro Se Intake Unit.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

            give the names and titles of all relevant persons;

            describe all relevant events, stating the facts that support Plaintiff’s case including
            what each defendant did or failed to do;

            give the dates and times of each relevant event or, if not known, the approximate date
            and time of each relevant event;

            give the location where each relevant event occurred;

            describe how each defendant’s acts or omissions violated Plaintiff’s rights and
            describe the injuries Plaintiff suffered; and

            state what relief Plaintiff seeks from the Court, such as money damages, injunctive
            relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

                                                   5
           Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 6 of 13




when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Clerk of Court is further instructed to hold this matter open on the docket until a civil

judgment is entered.

         Plaintiff’s complaint is dismissed for failure to state a claim for relief. The Court grants

Plaintiff 30 days’ leave to file an amended complaint that complies with the standards set forth

above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit within 30

days of the date of this order, caption the document as an “Amended Complaint,” and label the

document with docket number 20-CV-9505 (LLS). An Amended Complaint form is attached to

this order. If Plaintiff fails to submit an amended complaint within the time allowed and does not

show good cause to excuse such failure, the Court will enter a civil judgment consistent with this

order and direct the Clerk of Court to terminate this matter.

SO ORDERED.

Dated:     February 12, 2021
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                   6
               Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 7 of 13




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 8 of 13




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 9 of 13




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 10 of 13




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 11 of 13




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 12 of 13




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-09505-LLS Document 3 Filed 02/12/21 Page 13 of 13




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
